                  Case 20-10361-KBO              Doc 92      Filed 02/29/20        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

In re:                                                                Chapter 11

HYGEA HOLDINGS CORP., et al.,                                         Case No. 20-10361 (KBO)

            Debtors.1                                                 Jointly Administered
_________________________________/

                        NOTICE OF APPEARANCE OF
            JOAQUIN ALEMANY AND REQUEST FOR SERVICE OF PAPERS

         JOAQUIN ALEMANY of the law firm of HOLLAND & KNIGHT LLP files this

Notice of Appearance and Request for Service of Papers as counsel on behalf of RREF III-P

Doral Office, LP, a creditor in the above-referenced case. Said person appears pursuant to 11

U.S.C. §1109(b) and Federal Rule of Bankruptcy Procedure 9010(b), and requests, pursuant to,

inter alia, Federal Rules of Bankruptcy Procedure 2002 and 9007, that all notices given or

required to be served in this case be served upon the below-named attorney:

                                          Joaquin Alemany, Esq.
                                          Holland & Knight LLP
                                     701 Brickell Avenue, 33rd Floor
                                          Miami, Florida 33131
                                        Telephone: 305.374.8500
                                         Facsimile: 305.789.7799
                                   Email: joaquin.alemany@hklaw.com

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.




#73323352_v1
                Case 20-10361-KBO        Doc 92     Filed 02/29/20     Page 2 of 2




        The foregoing request includes not only the notices and papers referred to in the Federal

Rules of Bankruptcy Procedure specified above but also includes, without limitation, any notice,

application, complaint, demand, motion, pleading, request, whether formal or informal, and

financial reports, and whether transmitted or conveyed by mail, electronic mail, delivery,

telephone, telegraph, telex, facsimile, or otherwise filed or made in or with regard to the above-

referenced case.

        Dated: February 29, 2020             Respectfully submitted,

                                             HOLLAND & KNIGHT LLP
                                             Counsel for RREF III-P Doral Office, LP
                                             701 Brickell Avenue, 33rd Floor
                                             Miami, Florida 33131
                                             Telephone: 305.374.8500
                                             Facsimile: 305.789.7799
                                             Email: joaquin.alemany@hklaw.com

                                             By: /s/ Joaquin Alemany
                                                    Joaquin Alemany
                                                    Florida Bar No. 662380

                                CERTIFICATE OF SERVICE

       I hereby certify that on February 29, 2020, a true and correct copy of the foregoing was
served via the Court's CM/ECF System to all parties requesting such notice.

                                                     /s/ Joaquin Alemany
                                                    Joaquin Alemany




#73323352_v1                                    2
